As Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
2.	Claims 1, 3, and 5-10 are objected to because of the following informalities:  
	As to Claim 1: 
	The applicants are advised to add the phrase “for preparing a coatings composition” after the claimed “A process” in the preamble of claim 1. 
	The applicants are also advised to delete the tilde (~) in the claimed “~1:3.2 to ~1:6”.
	As to Clam 3: The applicants are advised to replace the phrase “alkali swellable particles” recited in claim 3, line 4, with the new phrase “alkali swellable polymer particles” to be consistent with the language used in claim 1, on which claim 3 depends from.  
	As to Claim 5:
	The applicants are advised to replace “a nonionic ethylenically unsaturated monomer” recited in claim 5, line 4, with “the nonionic ethylenically unsaturated” (Emphasis added). 
	Consistent with Page 4, lines 3-12 of the present specification, the applicants are also advised to replace the phrase “wherein the shell comprises 40 to 60 weight percent structural units of styrene or methyl methacrylate, from 38 to 59 weight percent structural units of butyl acrylate, and from 0.2 to 5 weight percent structural units of methacrylic acid or acrylic acid” recited in claim 5, lines 6-9, with the new phrase “wherein the shell comprises 40 to 60 weight percent structural units of the monomer having a Tg of greater than 50°C, wherein the monomer having a Tg of greater than 50°C includes styrene or methyl methacrylate, from 38 to 59 weight g of less than 10°C, wherein the monomer having a Tg of less than 10°C is butyl acrylate, and from 0.2 to 5 weight percent structural units of the acid monomer, wherein the acid monomer is methacrylic acid or acrylic acid”.
	As to Claim 6: The applicants are advised to replace “wherein the based is contacted with” recited in claim 6, line 4 with “wherein the base is contacted with” (Emphasis added). 
	As to Claim 7: The applicants are advised to add the replace “the composition” recited in claim 7, lines 4-5, with the new phrase “the coatings composition” to be consistent with the other claim languages. 
	As to Claim 8: The applicants are advised to replace the phrase “the concentration polymer particles” recited in claim 8, line 3 with the new phrase “the concentration of swelled polymer particles” (Emphasis added).
	As to Claim 9: The applicants are advised to replace “the composition” recited in claim 9, line 1, with the new phrase “the coatings composition” to be consistent with the other claim languages.
	As to Claim 10: The applicants are advised to add the phrase “for preparing a coatings composition” after the claimed “A process” in the preamble of claim 10.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Application No. 16/607,257 (hereinafter referred to as “US Appl. ‘257”; corresponding to US PG PUB 2020/0299527).
	The claims of the US Appl. ‘257, like the present application, are directed to processes for preparing a coatings composition having a VOC of less than 50 /gL, involving the use of an aqueous dispersion of alkali swellable polymer particles having a shell with a Tg of not greater than 25 degrees Celsius and an acid functionalized core, a rheology modifier, and a binder.  The core-to-shell ratio recited in the claim of the US Appl. ‘257, i.e., 1:3.2 to 1:10, is inclusive of the presently claimed core-to-shell ratio of 1:3.2 to 1:6.  US Appl. ‘257 also recite that its aqueous dispersion of alkali swellable polymer particles having a solids content in the range of 10-60 weight percent, based on the weight of the aqueous dispersion of alkali swellable polymer particles which overlap with the presently claimed solids content of 10-35 weight percent of solids content present in the swellable polymer particles.  US Appl. ‘257 and the present application also recite the acid functionalized core of the alkali swellable polymer particles comprises from 30-50 weight percent structural units of a carboxylic acid monomer, and from 50-70 weight percent structural units of a nonionic ethylenically unsaturated monomer based on the weight of the core, wherein the nonionic ethylenically unsaturated monomer is methyl methacrylate or butyl methacrylate; wherein the shell of the alkali swellable polymer particles has a Tg of not greater than 20°C and comprises structural units of a monomer having a Tg of greater than 50 °C, structural units of a monomer having a Tg of less than 10 C and structural units of an acid monomer; wherein the shell comprises 40 to 60 weight percent structural units of styrene or methyl methacrylate, from 38 to 59 weight percent structural units of butyl acrylate, 
	However, the claims of the US Appl. ‘257 do not specifically mention the step of contacting the aqueous dispersion of alkali swellable polymer particles with a base to form an aqueous dispersion of swelled polymer particles before contact with a rheology modifier and a binder to prepare swelled polymer particles of a coatings composition as required by the claims of the present application.  Instead, the claims of the US Appl. ‘257 recite the step of contacting the aqueous dispersion of alkali swellable polymer particles with a rheology modifier and a binder first, followed by addition of a base, or adding base upon contact with the rheology modifier and binder to form the swelled polymer particles.  Nevertheless, since the claims of US Appl. ‘257 recite the same ingredients as those presently claimed, there is reasonable expectation that the process of US Appl. ‘257 will also form the same product as those presently claimed, i.e., coatings composition having a VOC of less than 50 g/L.  Thus, it would have been obvious 
	Additionally, while claim 1 of the US Appl. ‘257 do not specify the presently claimed coating composition comprising 2-20 percent by weight of swelled polymer particles required by claim 1 of the present application, dependent claim 7 of the US Appl. ‘257 do recite the presence of swelled polymer particles in its coating composition in an amount of 0.1-5 weight percent which overlaps with those presently claimed.  Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.  See also MPEP section 2144.05. 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
4.	Claims 3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


6.	The prior art made of record, namely, Deetz et al. (US 8,686,096) and Jorgedal et al. (US 7,217,762), and not relied upon is considered pertinent to applicant's disclosure. 
7.	Additionally, upon further search, co-pending US Application no. 16/500,565 (corresponding to US PG PUB 2020/0102412) was uncovered.  However, since the claims of this co-pending application do not recite or would have suggested the presently claimed specific process for preparing a coatings composition having a VOC of less than 50 g/L, no rejection based on the claims of this particular application was made on this record. 

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HANNAH J PAK/Primary Examiner, Art Unit 1764